                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


In re Testosterone Replacement Therapy       )
Products Liability Litigation Coordinated    )         Case No. 14 C 1748
Pretrial Proceedings                         )         MDL No. 2545
                                             )
(This document applies to all cases and to )
Martin v. Actavis, Inc., Case No. 15 C 4292) )

                       CASE MANAGEMENT ORDER NO. 187
                    (Ruling on Actavis's sixth motion in limine in
                     Martin v. Actavis, Inc., Case No. 15 C 4292)

MATTHEW F. KENNELLY, District Judge:

      In this order, the Court rules on Defendant Actavis's sixth motion in limine

concerning the upcoming trial in Martin v. Actavis, Case No. 15 C 4292. The Court has

already ruled on the parties' other motions in limine. For the following reasons, the

Court denies Actavis's motion subject to limitations discussed below.

        Actavis moves to exclude evidence regarding its agreement with Solvay

Pharmaceuticals, Inc. to "co-promote" Solvay's testosterone replacement therapy (TRT)

drug, AndroGel. Actavis also asks the Court to exclude evidence concerning its

promotion of AndroGel under the agreement. Actavis and Solvay signed the co-

promotion agreement in September 2006. At the time, Actavis was called Watson

Pharmaceuticals, Inc. AbbVie, Inc. bought Solvay in 2009 or 2010, when the co-

promotion agreement was still in effect. Under the agreement, between September

2006 and the end of 2011, Actavis sales representatives visited urologists to promote

and sell AndroGel. They did not promote or sell Androderm during that time. At the end

of 2011, the Food and Drug Administration approved Androderm patches in new
strengths (2 milligrams and 4 milligrams). Once that happened, Actavis sales

representatives started to promote and sell Androderm along with AndroGel. They

continued doing so until 2013, when the co-promotion agreement ended.

       The parties agree that while Actavis representatives were promoting both

products, AndroGel was considered the top priority, whereas Androderm was

considered the second or third priority. Thus, Actavis representatives typically

discussed Androderm with physicians only if they had time, and it would be the second

or third product they mentioned. Plaintiff Brad Martin was prescribed and used

Androderm between October 2012 and May 2013.

       Actavis argues that the Court should exclude evidence regarding the co-

promotion agreement (and AndroGel promotion) because, according to Actavis, there is

no evidence that its promotion of AndroGel under the agreement had any relation to its

promotion of Androderm. Because Martin used only Androderm, Actavis contends, the

co-promotion evidence is irrelevant and could confuse or mislead the jury. Martin

responds that Actavis leveraged its promotion of AndroGel to sell Androderm during the

co-promotion period and that the evidence is therefore relevant and admissible.

       Martin's position has greater merit. The undisputed evidence shows that

between 2006 and the end of 2011, Actavis helped build a market for AndroGel. And

there is evidence tending to show that, when Actavis began promoting both drugs at the

end of 2011, it leveraged that market (including physicians' familiarity with AndroGel) to

sell Androderm. For example, Christopher Cassarino—a former sales trainer and sales

manager for Actavis—testified during his deposition that when Actavis sales

representatives promoted both drugs, they did not spend much time discussing



                                            2
Androderm. Instead, after educating physicians about AndroGel, they sometimes

presented Androderm as an "alternative" for patients who did not want to use a gel.

Martin Opp. to Actavis MILs, Ex. 5 (Cassarino Dep.) [dkt. no. 181-4] at 109:18-112:24;

see also Martin Opp. to Actavis MILs, Ex. 12 (Androderm Qualitative Research

Assessment) [dkt. no. 180-3], at -6519 (physicians who interacted with Androderm sales

representatives in 2012 reported that they perceived three "core" messages being

communicated about Androderm: there had been a formulation change, Androderm

was "user friendly," and Androderm was "an effective substitute for patients who failed

or were intolerant to gel-based TRTs").

       This evidence permits a reasonable inference that in sales visits with physicians,

Actavis representatives expressly or impliedly suggested that the education they had

provided about AndroGel was also applicable to Androderm. "[T]he standard for

relevance under the Federal Rules of Evidence is a liberal one. . . ." Wilson v. City of

Chicago, 758 F.3d 875, 882 (7th Cir. 2014); see also Stegall v. Saul, 943 F.3d 1124,

1128 (7th Cir. 2019) (Rule 401 establishes a "broad relevancy standard"). By

identifying evidence that reasonably can be interpreted as showing a connection

between Actavis's AndroGel promotion and its Androderm promotion, Martin has

satisfied that standard.

       In addition, Martin points to deposition testimony that tends to show an overlap

between the training that Actavis sales representatives received for AndroGel and

Androderm during the co-promotion period. Specifically, although Actavis provided

separate training for each drug, Cassarino testified during his deposition that Actavis

used some of the same disease-state awareness materials for training on both. See



                                            3
Cassarino Dep. at 239:23-240:4 ("[T]he disease state was the same for both products,

and each product had its own learning modules, and in the classroom, the disease state

was taught as hypogonadism . . . you know, it wasn't product specific."); see also id. at

107:8-14 (testifying that "anatomy and physiology" training was not product specific);

Martin Opp. to Actavis MILs, Ex. 6 (Dep. of Eric Pluckhorn, former director of marketing

at Actavis) [dkt. no. 180-2] at 371:3-372:6 (testifying that Actavis trained sales

representatives about AndroGel and Androderm separately, but that "there would be a

lot of the disease state material that was the same"). Like the testimony about sales

representatives' discussions with physicians, this testimony reasonably can be

interpreted as showing a connection between Actavis's AndroGel and Androderm sales

strategies.

       Finally, Martin's prescribing physician (Dr. Firestone) was a primary care

physician (PCP), and Martin identifies evidence tending to show that Actavis sales

representatives marketed AndroGel and Androderm to PCPs under the co-promotion

agreement. See Cassarino Dep. at 223:15-19, 229:17-230:2 (testifying that the "UP"

group promoted both drugs to urologists and PCPs). Martin has, therefore, shown a link

between the co-promotion agreement and his individual circumstances.

       Actavis, for its part, maintains that its representatives promoted AndroGel only to

urologists, and it argues that evidence regarding the co-promotion agreement is

irrelevant and misleading because Dr. Firestone was not a urologist. In support, Actavis

cites the deposition testimony of Lynn Amato, Actavis's former vice president of sales

and marketing for branded products. See Actavis MIL, Ex. I (Amato Dep.) [dkt. no. 170-

2] at 76:20-22 (testifying that Actavis did not "detail[ ]" PCPs about AndroGel). The fact



                                             4
that Amato and Cassarino provided seemingly contradictory testimony about promotion

to PCPs is a matter involving weight, not admissibility. Actavis is free to press the point

at trial, but it does not warrant exclusion of the co-promotion evidence.

       Actavis's remaining arguments for exclusion are also unpersuasive. First,

Actavis contends that the co-promotion agreement is irrelevant because there is no

evidence that Actavis sales representatives visited Dr. Firestone or that Dr. Firestone

saw AndroGel marketing materials. Actavis advanced a similar theory in arguing that

the Court should exclude all evidence about alleged off-label promotion of Androderm.

In its ruling on the parties' other motions in limine, the Court explained that a limited

amount of marketing material is relevant and admissible even when "there is little or no

evidence linking the plaintiff or his physician to particular materials." In re Testosterone

Replacement Therapy Prods. Liab. Litig. Coordinate Pretrial Proceedings, MDL No.

2545, Case Nos. 14 C 1748, 15 C 4292, 2021 WL 1611710, at *10 (N.D. Ill. Apr. 25,

2021) (internal quotation marks omitted). The same reasoning applies here.

       Second, Actavis observes that Solvay, not Actavis, created the AndroGel-related

training and marketing materials for use under the co-promotion agreement. Even if

that is true, it does not mean the materials are irrelevant. As already discussed, a

factfinder reasonably could infer from the evidence that Actavis used AndroGel-related

materials as a springboard for Androderm promotion. Next, Actavis argues that the co-

promotion agreement is irrelevant because Androderm marketing was "negligible"

during the co-promotion period. Actavis MIL [dkt. no. 168] at 19. Androderm marketing

may have been infrequent, but Martin has pointed to evidence tending to show that

when it occurred, it was intertwined with AndroGel marketing. Finally, Actavis maintains



                                              5
that when it did market Androderm during the co-promotion period, it used a slogan—

"Keep it Contained. Keep it Safe."—which, according to Actavis, was intended to

"differentiate Androderm from gel products." Id. at 20. Actavis is free to make that

argument at trial, just as Martin is free to argue that sales representatives drew no

clinical distinction between AndroGel and Androderm during sales calls. It is the jury's

role to weigh the evidence, and the parties' disagreement about what it shows does not

require exclusion.

       To summarize, Martin has shown that Actavis's efforts to market and sell

AndroGel under the co-promotion agreement are relevant to its efforts to market and

sell Androderm. Martin has also drawn a sufficient connection between the co-

promotion agreement and his case by pointing to Cassarino's testimony that Actavis

sales representatives marketed both products to PCPs like Dr. Firestone. The Court is

satisfied that the probative value of the co-promotion evidence is not substantially

outweighed by the risk of confusing the jury or wasting trial time. Therefore, the Court

denies Actavis's sixth motion in limine.

       This ruling does not serve to increase the overall amount of off-label marketing

evidence that Martin will be able to introduce, consistent with the ruling on Actavis's first

motion in limine. Furthermore, the Court is not at this time ruling on the admissibility of

the specific co-promotion-related documents that it asked Martin to submit for review. If

Martin wishes to introduce any of those documents at trial, he will have to lay a

foundation for their admissibility consistent with this opinion.

                                                  ________________________________
                                                       MATTHEW F. KENNELLY
June 26, 2021                                          United States District Judge



                                              6
